Per Curiam.

Respondent has admitted neglecting the interests of clients in connection with two matters entrusted to him, and also with falsely representing the status of these claims. In one case, an action for personal injuries, he paid to the client, out of his own funds, a sum satisfactory to her, in purported settlement of the case, after his delay had precluded any action thereon because of the Statute of Limitations. In the second case, he neglected to bring an action in behalf of a group of homeowners, as a result of which this matter, too, was foreclosed by the running of the Statute of Limitations.
Respondent’s neglect is serious enough, but his persistent misrepresentations to his client as to the status of the matters, as well as his persistence in such misrepresentation as to one of the matters, after he had been censured by the Grievance Committee with respect to the other, reflects adversely on his conduct. On the other hand, respondent has never attempted to deny or deceive either the Grievance Committee or the Referee with respect to the facts concerning his conduct; and he has not, otherwise, been the subject of any similar complaints. This, to some extent, offsets the matters otherwise charged to him.
Respondent should be suspended for three months, with leave to apply for reinstatement at the expiration of that time.
Peck, P. J., Breitel, Frank, Valente and McNally, JJ., concur.
Respondent suspended for a period of three months.